EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith Noe on 10/18/2021.
The application has been amended as follows: in the second to last line of claim 1 a comma is added after the word “value” and the subsequent limitations of the last two lines are deleted and replaced with “wherein the open state of the control valve enables liquid phase refrigerant from the outlet port of the third section of the liquid header to enter the outlet port of the fourth section of the liquid header.”

Reasons for Allowance
Claims 1, 5, 7-15, and 21 are allowed. 
	Although Knight (US 2006/0288713) teaches the claimed structural configuration of a cooling system (see Figs. 6-7) and also opening a control valve 540 when an outlet port pressure of a condenser liquid header exceeds a predetermined value (paragraph 61), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate a configuration wherein an open state of the valve enables liquid phase refrigerant from the outlet port of a third section of the liquid header to enter 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763